In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-544V
                                        UNPUBLISHED


    LORI CELUCH,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: September 24, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT1

       On April 16, 2018, Lori Celuch filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 17, 2016. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
      On January 27, 2020, I issued a Fact Ruling,3 finding there is preponderant
evidence to establish that the onset of Petitioner’s left shoulder pain occurred within 48
hours of her October 17, 2016 flu vaccination. Findings of Fact at 5 (ECF No. 37).

       On September 17, 2020, Respondent filed an amended Rule 4(c) Report indicating
that, although he reserves his right to a potential appeal of the factual ruling, he
recognizes my factual finding is “the law of the case . . . [and] advises that he will not
defend the case on other grounds during further proceedings before the Office of Special
Masters.” Amended Res. Report at 2 (ECF No. 46).

       Respondent indicates that, based on my fact ruling and the medical record
evidence submitted in this case, “DICP will not continue to contest that [P]etitioner
suffered SIRVA as defined by the Vaccine Injury Table.” Id. at 4.4 In addition, Respondent
states that Petitioner suffered the residual effects of her condition for more than six
months. Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Brian H. Corcoran
                                        Brian H. Corcoran
                                        Chief Special Master




3Respondent had previously filed a Rule 4(c) Report on November 12, 2019 recommending that
compensation be denied in this case. ECF No. 32.

4Respondent specifically notes that he “does not believe that he would be able to establish by
preponderant evidence an alternative source of [P]etitioner’s pain.” Amended Res. Report at 2.

                                                   2